Title: To George Washington from Major General Lafayette, 6 August 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


          
            dear General
            providence 6th august 1778
          
          I have receiv’d your Excellency’s favor by general greene, and have been much pleas’d with the arrival of a gentleman who
            not only on account of his merit, and the justness of his wiews, but also by his
            knowledge of the country and his popularity in this state may be very serviceable to the
            Expedition—I willingly part with the half of my detachement tho’ I had a great
            dependance upon them, as you find it convenient to the good of the service—any thing, my
            dear general, you will order or even wish, schall alwaïs be infinitely agreable to me,
            and I will alwaïs feel happy in doing any thing which may please you or forward the
            public good—I am of the same opinion as your Excellency that dividing our Continental
            troops among the militia will have a better effect than if we were to keep them together
            in one wing.
          You will receive by general Sullivan an account of his dispositions, preparations
            &c. I therefore have nothing to add but that I have been on board of the admiral
            the day before yesterday—I saw among the fleet an ardor, and a desire of doing some
            thing which would soon turn into impatience if we do’nt give them a speedy occasion of
            fighting—the officers ca’nt contain theyr soldiers and saylors, who are complaining that
            they are since four month running after the british without getting at them—but I hope
            they will be soon satisfied.
          the count d’estaing was very glad of my arrival as he could oppen freely his mind to
            me—he express’d the greatest anxiety on account of his wants of every kind, provisions,
            water &c. he hopes the taking of Rhode island will enable him to get some of the
            two above mentionn’d articles. the admiral wants me to join the french troops to these I
            Command as soon as possible—I Confess I feel very happy to think of my Cooperating with
            them, and had I Contriv’d in my mind an agreable dream, I Could not have wish’d a more
            pleasing Event than my joining my Countrymen with my brothers of America under my
            Command and the same standards—when I left Europe I was very far from hoping such an
            agreable turn of our business in the American glorious revolution.
          tho’ I have no account neither reflexions to Give to your excellency as I Am here a man of war of the third rate, I will after the expedition
            scribble some lines to you, and join to the account of general Sullivan the assurance
            that I have all my limbs and that I am with the most tender affection, entire confidence
            in yours, and high respect Your excellency’s Most obedient humble servant
          
            the Marquis de lafayette
          
          
          
            I beg leave to present my compliments to the family and Monsieur de
              chouïn.
          
        